MEMORANDUM **
Ivan Verdusco-Cota appeals from his guilty-plea conviction and 60-month sentence for conspiracy to possess with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(B)(i), and 846; and possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)®. Pursuant to *649Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Verdus-co-Cota’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Verdusco-Cota with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.